UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4158



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANTONIO LASHAWN WRIGHT,

                                            Defendant - Appellant.


                            No. 03-4740



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANTONIO LASHAWN WRIGHT,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-02-243)


Submitted:   May 14, 2004                   Decided:   July 1, 2004


Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Douglas
Cannon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Antonio Lashawn Wright pleaded guilty to possession of a

firearm     as    a    convicted      felon,       in    violation    of    18     U.S.C.

§ 922(g)(1), 924(a)(2) (2000).              Wright was sentenced to 180 months

incarceration, 5 years of supervised release, and a $100 special

assessment.      Wright appeals, asserting the district court erred in

sentencing       him   as    an    armed   career       criminal    under    18    U.S.C.

§ 924(e).

            We     review     a    district    court’s       factual       findings    at

sentencing for clear error and its related legal conclusions,

including the application of the Sentencing Guidelines, de novo.

United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

Wright’s assertion is meritless. The district court did not err in

sentencing Wright as an armed career criminal.                     18 U.S.C. § 924(e)

(2000); United States v. Johnson, 246 F.3d 330, 333-35 (4th Cir.),

cert. denied, 534 U.S. 884 (2001).

            Accordingly, we affirm Wright’s conviction and sentence.

We   dispense     with      oral    argument   because      the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           - 3 -